UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-2421



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


HUGH L. TAYLOR; BETTY B. TAYLOR,

                                            Defendants - Appellants.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Margaret B. Seymour, District Judge.
(CA-99-947-6)


Submitted:   March 22, 2001                 Decided:   March 27, 2001


Before WILKINS, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Hugh L. Taylor, Betty B. Taylor, Appellants Pro Se.       David I.
Pincus, Carol Ann Barthel, Brian P. Kaufman, UNITED STATES DE-
PARTMENT OF JUSTICE, Washington, D.C.; James D. McCoy, III, OFFICE
OF THE UNITED STATES ATTORNEY, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Hugh L. Taylor and Betty B. Taylor appeal the district court’s

orders granting summary judgment to the United States on its action

seeking collection of the Taylors’ income tax liability.    We have

reviewed the record and the district court’s opinion and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     United States v. Taylor, No. CA-99-947-6 (D.S.C.

filed Sept. 28, 2000; entered Sept. 29, 2000).*    We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                            AFFIRMED




     *
       The United States has filed a motion for leave to seek a
correction of the judgment in the district court pursuant to Fed.
R. Civ. P. 60(a). We hereby grant the motion.


                                   2